Citation Nr: 1718896	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  16-01 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection of a refractive amblyopia-astigmatism, left eye (hereinafter "left eye disability").

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a lumbar spine disability.

3.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1963 to March 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACTS

1.  A petition to reopen the claims for service connection of left eye and lumbar spine disabilities was denied by a February 2003 rating decision.  The Veteran was properly notified and did not appeal, thus that decision is final.

2.  Evidence received since the February 2003 VA decision is either duplicative or cumulative and is not so significant that it must be considered in order to fairly decide the merits of the claim of service connection for left eye and lumbar spine disabilities.

3.  The Veteran's left knee disability did not manifest in active service and was not incurred or aggravated in active service.  Neither a continuing left knee disability nor arthritis were shown in service or until many years thereafter.


CONCLUSIONS OF LAW

1.  The February 2003 decision declining to reopen the Veteran's claim for service connection of left eye and lumbar spine disabilities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the February 2003 denial is not new and material; hence, the criteria for reopening the claim of service connection for a left eye disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Evidence received since the February 2003 denial is not new and material; hence, the criteria for reopening the claim of service connection for a lumbar spine disability have not been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection of a left knee disability have not been met. 38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303,  3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159. 

The RO sent correspondence and a rating decision in May 2015.  Those documents discussed specific evidence, the particular legal requirements applicable to the Veteran's new and material evidence and service connection claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The May 2015 notice letter and rating decision also informed the appellant of the standard for new and material evidence and notified him of the reasons and bases for the prior denial of his claim, specifically because there was no evidence that either a left eye or lumbar spine disability was incurred in or was related to service. Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also finds that the duty to assist requirement have been fulfilled.  The RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and VA treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  VA has not obtained an examination with respect to the claim for service connection for a left knee disability.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the standards of McLendon are not met as to this issue as the evidence of records fails to indicate that a left knee disability, first reported many years post service, had its onset in service or is otherwise related thereto.

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

New and Material Evidence

Historically, a June 1978 rating decision denied a claim for service connection for a left eye disability on the basis that the Veteran's astigmatism of the left eye was a constitutional and developmental abnormality.  The Veteran's claim for a lumbar spine disability was denied in an April 1989 rating decision on the basis that there was no evidence that the Veteran's lumbar spine disability was incurred in or caused by his active service.  The Veteran did not appeal these decisions and those decisions are now final.  38 U.S.C.A. § 7104 (West 2014).

At that time of the last final February 2003 rating decision, the RO declined to reopen the claims for service connection on the basis that the Veteran had not submitted any new or material evidence which had not previously been submitted or which related to the claims.  

In August 2014 the Veteran sought to reopen his claims.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the Veteran's claim.  Pertinent evidence added to the record since the final February 2003 RO decision includes a numerous letters from the Veteran discussing the denial of his claims and VA medical records showing evaluation and treatment for complaints of low back pain.  

Lexington VAMC records indicated the Veteran presented in April 2000 with back pain that was continuous and exacerbated by standing.  The Veteran related his back pain to injury in service.  He next presented in July 2005 with complaints of back pain, but refused prescription medication for pain relief.  He had a positive leg raise test for pain in the lumbar region but no tenderness upon examination.  He stated that he had no injuries or trauma to his lower back.  His pain was reported as radiating down to his knees and toes.  He followed up for his back pain in September 2005 and was prescribed muscle relaxants.  In October 2007 the Veteran presented with chronic lower back pain.  The Veteran reported the pain since the 1970's but stated his pain was exacerbated over the past three months.  He was prescribed pain medication.  

Tennessee Valley VAMC records indicated that the Veteran called in December 2014 with complaints of back pain.  

Nashville VAMC records received are in regards to the Veteran's urinary tract infections and do not relate to the Veteran's eye or back disabilities.

A note from the Kentucky Interdisciplinary Community Screening showed the Veteran had been referred for a back X-ray in 2004.

The Board notes that the regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2012); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board finds that the new evidence associated with the claims file since the final February 2003 rating decision does not relate to any unproven element of the previously denied claims.  

With regard to the left eye disability, none of the evidence submitted shows that the Veteran incurred any eye disease or disability while in service.  Further, none of the evidence shows a superimposed disease or injury during service.  In fact, none of the evidence submitted relates to the Veteran's eye.  Other than his letters stating that he has an eye disability, the Veteran did not submit any evidence that support any of the unproven elements from the prior denials.

In regards to the Veteran's lumbar spine, none of the new evidence suggests that any lumbar spine disability is etiologically due to the Veteran's active service.  There has been no competent medical evidence linking the Veteran's lumbar spine disability to service, to include any injuries sustained therein, or to a finding of arthritis within one year of separation from service.  Furthermore, the Veteran's statements are merely reiterations of prior contentions and thus are duplicative of evidence previously of record and cannot form the basis for reopening.  

While the Veteran is competent to report his symptoms, the etiology of any left eye or lumbar spine disability is not the type of disability that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Accordingly, the Board finds that new and material evidence has not been submitted and the claims for service connection for a left eye disability and a lumbar spine disability, are not reopened.  Annoni v. Brown, 5 Vet. App. 463   (1993).
Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had one of the chronic diseases listed in 38 C.F.R. § 3.309(a) during service or during an applicable presumption period and still has that chronic disease, service connection will be established.  38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (b) (2016).

If there is no evidence of a chronic disease during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.30 (b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established with evidence demonstrating (1) that a condition was noted during service; (2) post- service continuity of the same symptomatology and (3) a nexus between the present disability and the post-service symptomatology.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Evidence of a chronic condition must be medical, unless it relates to a condition that may be identified based on lay observation alone.  If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to the chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  

In the present case the Veteran claimed left knee pain in an August 2014 letter to VA, which the RO accepted as a claim for service connection.  

The Veteran's induction and separation examination indicate that he had no knee pain or complaints.  His STRs are negative for any complaints of or treatment for knee injury or pain.  A VA examination done in January 1991 does not indicate that the Veteran had a knee injury or complaints at that time.  

A July 2005 VA medical record showed the Veteran to have complaints of bilateral pain in his knees.

September 2015 private medical records show the Veteran had an X-ray of his knee which revealed abnormal joint space and cartilage calcifications.  The Veteran was diagnosed with osteoarthrosis.

The preponderance of the evidence weighs against a link between the Veteran's current knee disorder and service.  

The presumption of service connection for arthritis that manifests to a compensable degree within one year after service separation does not apply.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  The evidence of record establishes that the Veteran did not have knee complaints or an arthritis diagnosis within one year of his separation from service.  

Service connection for arthritis of the knee is also not established based on a chronicity during service or a continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  The Veteran had no knee complaints or treatment while in service and did not have complaints of knee pain until decades after his separation from service.  

Finally, the preponderance of the evidence weighs against a direct link between the Veteran's current knee disability and service.  There are no medical opinions of record that support a link between the Veteran's current knee disability and his period of service.  Furthermore, the Veteran's knee complaints did not manifest until decades after his separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the Veteran's statement regarding his knee pain.  In this regard, the Board may not categorically reject lay testimony or categorically find that medical evidence is required to support the claim.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, the Board must determine on a case-by-case basis whether a lay person is competent to provide an opinion as to the diagnosis or etiology of the disability in question, or whether medical evidence is required.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  In this case, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issue in this case, the etiology of the Veteran's knee complaints, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  In this regard, a lay person cannot observe through the senses alone whether pathology identified on diagnostic imaging is linked to injury or symptoms that occurred years earlier, as there is no obvious or readily apparent cause-and-effect relationship.  Thus, although the Veteran is competent to discuss his symptoms, he does not possess the experience or specialized training needed to determine whether his current disability is linked to his in-service symptoms or injury.  Accordingly, because the Veteran's opinion is not competent on this issue, it lacks probative value.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).  

Accordingly, the Board concludes that the evidence of record does not support the claim of entitlement to service connection for a left knee disability. The preponderance of the evidence is against a finding that a left knee disability was incurred in or is related to service. Moreover, because there is no evidence that the Veteran developed arthritis to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for refractive amblyopia-astigmatism, left eye is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for a lumbar spine disability is denied.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


